Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 08, 2021

The Court of Appeals hereby passes the following order:

A22E0020. TAGGART v. SERLUCO.

      Applicant’s Emergency Motion for Extension of Time to File an Application
for Discretionary Appeal is GRANTED. Applicant shall have through and including
January 10, 2022, to file his Application for Discretionary Appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/08/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.